Citation Nr: 0627644	
Decision Date: 08/08/06    Archive Date: 09/08/06

DOCKET NO.  04-40 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from April 15, 2003?

REPRESENTATION

Appellant represented by:	Atlantic County Office of 
Veterans Affairs
	(New Jersey)


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 through May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which granted entitlement to 
service connection for post traumatic stress disorder and 
assigned an initial 70 percent evaluation.

FINDINGS OF FACT

1.  Between April 15, 2003 and June 2, 2004 the veteran's 
PTSD was not manifested by a gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; he did not exhibit grossly inappropriate 
behavior; he was not in persistent danger of hurting himself 
or others; he had not experienced disorientation to time or 
place nor experienced memory loss for names of close 
relatives, his own occupation or name.

2.  In a December 2004 claim for a total disability 
evaluation based on individual unemployability the veteran 
reported earning $97,000 in 2003, and that he last worked on 
June 10, 2004.

3.  In a June 2005 rating decision the RO granted a total 
disability evaluation based on individual unemployability due 
to the appellant's only service connected disorder effective 
from June 3, 2004.

4.  The veteran's only service connected disorder is PTSD.

5.  Since June 11, 2004, the veteran's PTSD has been 
manifested by total occupational impairment.


CONCLUSION OF LAW

1.  Between April 15, 2003 and June 2, 2004, the criteria for 
entitlement to an initial rating greater than 70 percent for 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. Part 4, § 4.119, 
Diagnostic Code 9411  (2005).

2.  Effective June 11, 2004, the criteria for entitlement to 
a 100 percent schedular rating for PTSD were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. Part 4, 
§ 4.119, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a September 2004 
statement of the case fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  That failure was harmless in light of 
the evidence presented and discussed below.  Hence, any 
questions regarding what effective date would be assigned are 
moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran was afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

A May 2003 VA social worker found that the veteran had 
chronic PTSD with survivor guilt, thought avoidance, an 
inability to trust others, and being totally cut off from 
others.  The social worker opined that it was difficult to 
ascertain whether the appellant suffered from visual 
hallucinations, or hyperalertness.  He was judged to suffer 
from severe anxiety.  A Global Assessment of Functioning 
(GAF) score of 45 was assigned.  

In a June 2003 VA counseling therapist's report the appellant 
was diagnosed with severe PTSD, and the therapist opined that 
the prognosis for the appellant's recovery was poor.

In June 2003, the veteran underwent a VA examination.  The 
appellant reported being hypervigilant, anxious and 
constantly aware of locations which would make good ambush 
sites.  The terrorist attacks of September 11, 2001 were 
cited by the appellant to increase his symptoms.  Since 
September 11, 2001, the veteran described persistently 
recurring dreams about Vietnam, constantly disturbed sleep, 
increased intrusive thoughts, and depressive moods.  The 
examiner diagnosed PTSD.  The examiner stated that the 
disorder was particularly typified by some of the usual 
symptoms but primarily depressive moods related to persistent 
memories about some of the events he had seen in Vietnam.  A 
GAF score of 41 was assigned.  

A VA staff psychiatrist in September 2004 opined that the 
prognosis for the veteran's return to employment was poor due 
to the severity of his combat service experiences, aging, 
arthritis, and heart disease.

In December 2004, the appellant filed a claim of entitlement 
to a total disability evaluation based on individual 
unemployability due to his service connected disorder.  He 
reported earning $97,000 in 2003, and last working on June 
10, 2004.

A June 2005 rating decision granted a total disability 
evaluation based on individual unemployability due to the 
veteran's service connected PTSD effective June 3, 2004, 
"the last day the veteran worked."  

In an October 2005 VA psychiatric examination report the 
examiner noted that medication helped the veteran with 
hypervigilance and hyperarousal.  He noted that the veteran 
still had significant PTSD but the quality of life was much 
better on medication in terms of severity of symptoms.  The 
examiner further documented the veteran was very isolated, 
having recurrent recollections and intrusive thoughts, and 
trouble focusing, organizing and completing tasks.  

At a February 2006 VA psychiatric examination, the examiner 
noted the veteran complained of poor sleep, but appeared 
calmer and less tense than prior to treatment.  Mental status 
examination revealed that the veteran had coherent speech, 
without evidence of delusions or hallucinations.  He denied 
thoughts of self harm or harm to others.  The veteran was 
cognitively intact, but had recurrent recollections and 
survivor guilt.

A March 2006 letter from a VA licensed psychologist noted the 
veteran had been a patient since April 2003 and received 
individual psychotherapy for PTSD.  Additionally, the veteran 
saw a VA psychiatrist for medication.  The psychologist 
stated the veteran continued to have significant sleep 
problems which interfered with his day to day functioning, 
and he had severe difficulty with concentration.  The veteran 
had not worked since June 2004 and reportedly was receiving 
Social Security disability benefits for PTSD.

At a March 2006 VA examination, the examiner notated the 
veteran was alert, and oriented to person, place, time and 
situation.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§  1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service-connected PTSD has been rated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Codes 
9411, 9440 from April 15, 2003 (2005).

Under Diagnostic Code 9411, a 70 percent evaluation is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Under Diagnostic Code 9411, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self of others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

The appellant has appealed the initial 70 percent rating that 
was assigned for PTSD; he is essentially asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board must consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 199 (1999).

Analysis

After a review of the evidence, the Board finds that between 
April 15, 2003 and June 2, 2004, the preponderance of the 
evidence was against entitlement to an evaluation greater 
than 70 percent for PTSD.  During the cited term the veteran 
was not totally impaired occupationally.  Indeed, he reported 
being employed full time earning $97,000 in 2003, and he 
reported continuing to work until June 10, 2004.  Further, 
the available evidence does not show that he suffered from a 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, that he exhibited 
grossly inappropriate behavior, or that he persistently 
endangered himself or others.  Finally, there is no evidence 
that he was unable to perform activities of daily living, 
maintain at least minimal personal hygiene, or that he was so 
disoriented that he did not know his own name or occupation.  
Hence, for the term from April 15, 2003 to June 2, 2004, the 
veteran did not meet the requirements for a total disability 
evaluation.

The RO awarded the veteran a total disability evaluation 
based on individual unemployability due to his service 
connected PTSD effective June 3, 2004.  Hence, the Board will 
examine whether beginning that date the veteran's PTSD 
warranted a 100 percent schedular evaluation.  Here, the 
Board finds that the criteria were met the day following his 
last day of employment, which the appellant reported as June 
10, 2004.  Simply put, the veteran's only service connected 
disorder is PTSD, and VA psychologists have reported that he 
was awarded Social Security benefits due to his PTSD.  
Accordingly, given that unemployability due to a service 
connected disorder equates to "total occupational 
impairment" the Board finds that a 100 percent schedular 
evaluation is in order effective from June 11, 2004, the day 
following his last day of work.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002). 

In reaching this decision the Board acknowledges that VA did 
not secure the veteran's Social Security records.  There has, 
however, been no proffer of proof that these records would 
contradict the appellant's own statement that he last worked 
on June 10, 2004.  Accordingly, the Board finds no duty to 
secure those records.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
between April 15, 2003 and June 2, 2004 is denied.

The RO previously granted a total disability evaluation based 
on individual unemployability due to his service connected 
disorder effective from June 3, 2004.

Entitlement to a 100 percent schedular evaluation for PTSD 
effective June 11, 2004, is granted, subject to the laws and 
regulations governing the award of monetary benefits. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


